Title: To George Washington from Alexander McDougall, 23 August 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     West Point 23rd August 1782.
                  
                  From a regard to the service, and humanity, I took the liberty to communicate to you throw General Knox, some of the difficulties attending the procureing wood for this Garrison—But I find by him, that the whole of them were not detailed; occasioned by an interruption of other business.  I should not trouble your Excellency with this address, were I not impelled to it by a sense of duty; which I hope will be a sufficient appoligy.
                  This Garrison has suffered exceedingly every winter for want of wood but the last—That was owing to the preperations being made too late; and those who had the transportation not being sufficiently interested in the duty; as well as the distance being too great for transportation; which created delays and disappointments in bringing a sufficient quantity to the Post.  To avoid these the Garrison, which were to occupy the barracks on the plain was designated about the middle of September: and Boats were assigned to each Regiment to transport thier own wood; and an officer always went with them.  The wood began to be cut, early in that month: so that each Regiment before the winter commenced, had from two hundred, to, two hundred and fifty Cord; and there ware two hundred cord provided for the General and Staff of the Garrison.  This brought them through the winter, and the cold part of the spring, with what they drew in on the snow; and it was a good season for sleading.
                  It is proper to inform your Excellency, that when the blowing season comes on, the transportation is very slow, occasioned by the impediment which the winds give to the Vessels going to, or coming from the wood; and their sails are so bad they often git split in sailing against the wind—This obliges them frequently to lay still; and the open boats are obliged to do the like; because when they are loaded, they cannot row well against the wind and they are exposed to be filled—These impediments point out the necessity of cutting the wood as near as possible to the Garrison; for if the river is wide through which the transportation is made, the sea is ruff; and retards the loading and return of the boats; and often fills open ones.  What wood was brought from Verplanks point, took up double the time, that did, which we brought from Anthonys Nose
                     : owing to the northerly winds blowing on the north side of the Point, where it was loaded; and filling the scows which brought it to the sloops; and the flat boats could not be used in transporting to the Point but in calm weather.  Besides these impediments, it is of moment to have the wood brought to the river side while there is grass for the Cattle.  The wood sufficient for the Garrison, cannot well be placed at the landings, for want of sufficient room; and if it is in a common or general stock, much of it will be wasted and Stole; notwithstanding there may be a guard on it; who will consume a great deal of it.  To prevent these mischiefs every regiment brought up their own wood, which made it last much longer.  From the observations I have made on the Post, I am perswaided that the Garrison only will transport and secure wood sufficient—for others who have no particular interest in it, will not make the necessary exertions—Formerly some supply was got from the Mountains, to the plain; but all the wood which was on them is consumed.  so that the principal supply must come on the river.  The want of wood at this Post is so terible and distressing, that I was constrained to give your Excellency this detail.  I have the honor to be Your Excellency’s most obedient and most humble servant 
                  
                     Alexr McDougall
                  
               